           Case 2:18-cv-01562-GMN-EJY Document 30 Filed 07/07/20 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    WADE J. VANSICKLE (Bar No. 13604)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: wvansickle@ag.nv.gov

7    Attorneys for Defendants Nethanjah Childers,
     James Cox, Dwayne Deal, Frank Dreesen,
8    James Dzurenda, Nancy Flores, Jo Gentry,
     Jerry Howell, Monique Hubbard-Pickett,
9    and Howard Skolnik

10

11                            UNITED STATES DISTRICT COURT

12                                 DISTRICT OF NEVADA

13   MICHAEL T. MCLAUGHLIN,                              Case No. 2:18-cv-01562-GMN-EJY

14               Plaintiff,
                                                      NOTICE OF ACCEPTANCE OF
15   v.                                                       SERVICE
16   THE STATE OF NEVADA, et al.,

17               Defendants.

18

19         Pursuant to this Court’s Order dated June 23, 2020 (ECF No. 26), the Office of the

20   Nevada Attorney General, by and through counsel, Aaron D. Ford, Nevada Attorney

21   General, and Wade J. VanSickle, Deputy Attorney General, hereby responds as follows:

22         The State of Nevada Office of the Attorney General accepts service on behalf of

23   Defendants Howard Skolnik, Nancy Flores, Jo Gentry, Jerry Howell, Frank Dreesen,

24   Dwayne Deal, and James Cox.

25         The State of Nevada Office of the Attorney General previously accepted service on

26   behalf of Defendants Nethanjah Childers, Monique Hubbard-Pickett, and James

27   Dzurenda. ECF No. 12.

28   ///



30                                         Page 1 of 3
          Case 2:18-cv-01562-GMN-EJY Document 30 Filed 07/07/20 Page 2 of 2


1          The State of Nevada Office of the Attorney General cannot not accept service on
2    behalf of Jim Gibbons at this time pursuant to Nevada Revised Statute 41.0339. It
3    anticipates that it will enter into an attorney-client relationship with Mr. Gibbons in the
4    very near future. Therefore, the Attorney General request leave to supplement this notice
5    or file a motion under seal providing Mr. Gibbons’ last known address by July 13, 2020.
6          DATED this 6th day of July, 2020.
7                                           AARON D. FORD
                                            Attorney General
8
                                            By: /s/ Wade J. VanSickle
9                                               WADE J. VANSICKLE (Bar No. 13604)
                                                Deputy Attorney General
10
                                                 Attorneys for Defendants
11

12

13                                          IT IS HEREBY ORDERED that the Attorney
                                            General's request for leave to file a supplemental
14
                                            notice on or before July 13, 2020 is GRANTED.
15

16
                                            ______________________________________
17
                                            UNITED STATES MAGISTRATE JUDGE
18
                                            Dated: July 7, 2020
19

20

21

22

23

24

25

26

27

28


30                                          Page 2 of 3
